DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the preliminary amendment filed on 07/28/2021.  
Claim(s) 1-20 is/are pending in the application.
Independent claim(s) 1, 9 was/were amended.
Dependent claim(s) 2-8, 10-15 was/were amended.
Claim(s) 16-20 was/were added.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-12, 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0287060 A1) in view of Wilson et al. (US 2018/0091732 A1).

In regards to claim 1, Choi teaches an electronic device comprising:
a camera (e.g. [0050]: electronic device may include a camera);
a display (e.g. [0033],Fig.1: display 105); and
a processor (e.g. [0033],Fig.1: processor 101) configured to:
obtain an image using the camera (e.g. [0055]: camera 203 may photograph the user and may generate the image of the user);
determine a three-dimensional (3D) graphic object corresponding to an object comprised in the obtained image (e.g. [0091]: electronic device 201 may scan the clothes worn by the user from the image of the user obtained by the camera 203; [0094]: the electronic device 201 may match information relating to the clothes worn by the user with related information (e.g. link information capable of loading three-dimensional (3D) image information from a database) obtained from a database; electronic device 201 obtains a 3D image of the clothes); and
apply the determined 3D graphic object to an avatar to display the avatar (e.g. [0094]: electronic device 201 may combine the retrieved 3D image of the clothes with the avatar and the image of the user and display the composite result on the display 202; the electronic device 201 may analyze an image input to the camera to identify a region in which the 3D image obtained from the database may be overlapped),
but does not explicitly teach the device,
wherein the avatar is a 3D avatar.

However, Wilson teaches a device,
wherein the avatar is a 3D avatar (e.g. [0223]: the electronic device, after capturing the first image data, generates (714) a user-specific avatar (e.g. 624, 625) (e.g. a 2D or 3D model with features that reflect the user's features) that contains features selected based on an appearance of the user determined based on the first image data (e.g. generating a 3D avatar representing the user based on at least the first image data and the second image data)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings/combination of Choi to generate a 3D avatar, in the same conventional manner as taught by Wilson as both deal with generating user avatars. The motivation to combine the two would be that it would allow the generation and personalization of a 3D avatar of the user.

In regards to method claim 9, claim(s) 9 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 9 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.
	
In regards to claim 2, the combination of Choi and Wilson teaches a device, wherein the processor is further configured to store the 3D graphic object as a personalization item of the 3D avatar (e.g. Choi, [0106]: a storage button 717 for storing the avatar wearing the virtual clothes 711 may be displayed on the display 701; Examiner’s note: this suggests that the virtual clothes, such as the 3D image of the clothes composited on the avatar would be stored along with the avatar).

In regards to method claim 10, claim(s) 10 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. Therefore, claim(s) 10 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

In regards to claim 3, the combination of Choi and Wilson teaches a device, wherein the processor is further configured to obtain the image using the camera when a personalization item generation is selected with the displayed 3D avatar (e.g. [0207]-[0208],Fig.6E: avatar creation interface 615, which includes view finder 616, placeholder avatar 617, and affordance 618 for continuing with the avatar creation process; view finder 616 represents a field of view of a camera of device 600, such as camera 602; in response to the user selecting to continue the avatar creation process, for example, via touch 619 on affordance 618, device 600 determines the relative positioning of the user with respect to the field of view of the camera; Examiner’s note: while an avatar is displayed, user may continue avatar personalization by selecting to continue and capturing an image).

In regards to method claim 11, claim(s) 11 recite(s) limitations that is/are similar in scope to the limitations recited in claim 3. Therefore, claim(s) 11 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

In regards to claim 4, the combination of Choi and Wilson teaches a device, wherein the processor is further configured to:
detect a two-dimensional (2D) graphic image from an image comprising a body part when obtaining the image using the camera (e.g. Wilson, [0234]: the electronic device determines a physical feature (e.g. a hair style, facial hair, or eye color) or an accessory feature (e.g. eye glasses, piercings, or tattoos) of the user based on the first image data, and generates the user-specific avatar includes adding a representation of the physical feature or the accessory feature to the user-specific avatar; Examiner’s note: this suggests the detection of a 2D graphic, such as a tattoo); and
apply the 2D graphic image to a portion of the 3D avatar corresponding to the body part to display the 3D avatar (e.g. Wilson as above, [0234]: adding a representation of the physical feature or the accessory feature to the user-specific avatar; Examiner’s note: this suggests the application of the tattoo in the corresponding location).

In regards to method claim 12, claim(s) 12 recite(s) limitations that is/are similar in scope to the limitations recited in claim 4. Therefore, claim(s) 12 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

In regards to claim 16, the combination of Choi and Wilson teaches a device, wherein the processor is further configured to:
identify the object comprised in the obtained image based on a selection by a user (e.g. Choi as above, [0091]: scan the clothes worn by the user from the image of the user obtained by the camera 203; [0094]: obtains a 3D image of the clothes; see also [0096]: the electronic device 201 may determine whether or not the user selects a virtual fitting clothing item).

In regards to method claim 19, claim(s) 19 recite(s) limitations that is/are similar in scope to the limitations recited in claim 16. Therefore, claim(s) 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 16.

In regards to claim 18, the combination of Choi and Wilson teaches a method, further comprising:
storing the plurality of 3D graphic objects as personalization items of the 3D avatar (e.g. Choi, [0106]: a storage button 717 for storing the avatar wearing the virtual clothes 711 may be displayed on the display 701; Examiner’s note: this suggests that the virtual clothes, such as the 3D image of the clothes composited on the avatar would be stored along with the avatar).

Claim(s) 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi and Wilson as applied to claims 4, 12 above, and further in view of Mo (US 2007/0168357 A1).

In regards to claim 5, the combination of Choi and Wilson teaches the device of claim 4, wherein the processor is further configured to:
apply the 2D graphic image to the portion of the 3D avatar corresponding to the body part to display the 3D avatar (e.g. Wilson as above, [0234]: adding a representation of the physical feature or the accessory feature to the user-specific avatar; Examiner’s note: this suggests the application of the tattoo in the corresponding location),
but does not explicitly teach the device, wherein the processor is further configured to:
display at least one recommended graphic image related to the 2D graphic image; and
apply a recommended graphic image.

However, Mo teaches a device, wherein the processor is further configured to:
display at least one recommended graphic image related to the 2D graphic image (e.g. [0136]: the similarity search module unit 180 derives characteristic information from the silhouette image S26a, compares the derived characteristic information with the characteristic information of merchandise images S26b, and searches for the same or similar merchandise; [0138]: the similarity search module unit 180 recommends and displays the merchandise all of whose silhouette, pattern, and color are matched to the image characteristic information); and
apply a recommended graphic image (e.g. [0106]: transmits the derived similar merchandise to the user computer 100 so that the user can confirm the merchandise S12; Examiner’s note: this is viewed as the user selecting the object).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings/combination of Choi and Wilson to recommend/search, in the same conventional manner as taught by Mo as both deal with avatar clothing. The motivation to combine the two would be that it would allow the recommendation of the same/similar objects searched via obtained image.

In regards to method claim 13, claim(s) 13 recite(s) limitations that is/are similar in scope to the limitations recited in claim 5. Therefore, claim(s) 13 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

Claim(s) 6-7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi and Wilson as applied to claims 1, 9 above, and further in view of Chang (US 2011/0074822 A1).

In regards to claim 6, the combination of Choi and Wilson teaches the device of claim 1, wherein the processor is further configured to:
recognize a face when obtaining the image using the camera (e.g. Choi, [0066]: the electronic device 211 may photograph the face of the user by using an embedded camera and transmit a photographed face image 225 of the user to the server in order to retrieve information that relates to the user; when the information relating to the user is retrieved and the user is identified, the server may approve a log in operation performed by the user, and transmit the information relating to the user stored in the server to the electronic device 211; electronic device 211 may output the received information relating to the user; the information relating to the user may include information that relates to the avatar of the user);
determine the 3D avatar corresponding to the recognized face (e.g. Choi as above, [0066]: information relating to the user may include information that relates to the avatar of the user; Wilson (paragraph [0223]) relied upon for 3D avatar);
determine a plurality of objects in the image and position information about each of the plurality of objects (e.g. Choi as above, [0091]: electronic device 201 may scan the clothes worn by the user from the image of the user obtained by the camera 203; [0094]: the electronic device 201 may match information relating to the clothes worn by the user with related information (e.g. link information capable of loading three-dimensional (3D) image information from a database) obtained from a database; electronic device 201 obtains a 3D image of the clothes; the electronic device 201 may analyze an image input to the camera to identify a region in which the 3D image obtained from the database may be overlapped; Examiner’s note: this shows positioning of clothes is determined);
determine a plurality of 3D graphic objects corresponding to the plurality of objects (e.g. Choi as above, [0094]: electronic device 201 obtains a 3D image of the clothes; Examiner’s note: “clothes” suggests plurality); and
apply the plurality of 3D graphic objects to a position of the 3D avatar corresponding to the position information about each of the plurality of objects to display the 3D avatar (e.g. Choi as above, [0094]: electronic device 201 may combine the retrieved 3D image of the clothes with the avatar and the image of the user and display the composite result on the display 202; the electronic device 201 may analyze an image input to the camera to identify a region in which the 3D image obtained from the database may be overlapped; Wilson (paragraph [0223]) relied upon for 3D avatar),
but does not explicitly teach the device, 
wherein the image comprises a whole body.

However, Chang teaches a device, 
wherein the image comprises a whole body (e.g. [0036]: to acquire the facial image of the viewer, an image including the facial image, such as upper-half body image or full body image, can be first acquired, and then a facial contour can be identified by the facial recognition techniques, to acquire the facial image of the viewer).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings/combination of Choi and Wilson to use a full body image, in the same conventional manner as taught by Chang as both deal with facial recognition. The motivation to combine the two would be that it would allow the use of a captured full body image for facial recognition.

In regards to claim 7, the combination of Choi, Wilson and Chang teaches a device, wherein the processor is further configured to store the plurality of 3D graphic objects as personalization items of the 3D avatar (e.g. Choi, [0106]: a storage button 717 for storing the avatar wearing the virtual clothes 711 may be displayed on the display 701; Examiner’s note: this suggests that the virtual clothes, such as the 3D image of the clothes composited on the avatar would be stored along with the avatar).

In regards to claim 14, the combination of Choi and Wilson teaches the method of claim 9, further comprising:
recognizing a face when obtaining the image using the camera (e.g. Choi, [0066]: the electronic device 211 may photograph the face of the user by using an embedded camera and transmit a photographed face image 225 of the user to the server in order to retrieve information that relates to the user; when the information relating to the user is retrieved and the user is identified, the server may approve a log in operation performed by the user, and transmit the information relating to the user stored in the server to the electronic device 211; electronic device 211 may output the received information relating to the user; the information relating to the user may include information that relates to the avatar of the user);
determining the 3D avatar corresponding to the recognized face (e.g. Choi as above, [0066]: information relating to the user may include information that relates to the avatar of the user; Wilson (paragraph [0223]) relied upon for 3D avatar);
determining a plurality of objects in the image and position information about each of the plurality of objects (e.g. Choi as above, [0091]: electronic device 201 may scan the clothes worn by the user from the image of the user obtained by the camera 203; [0094]: the electronic device 201 may match information relating to the clothes worn by the user with related information (e.g. link information capable of loading three-dimensional (3D) image information from a database) obtained from a database; electronic device 201 obtains a 3D image of the clothes; the electronic device 201 may analyze an image input to the camera to identify a region in which the 3D image obtained from the database may be overlapped; Examiner’s note: this shows positioning of clothes is determined);
determining a plurality of 3D graphic objects corresponding to the plurality of objects (e.g. Choi as above, [0094]: electronic device 201 obtains a 3D image of the clothes; Examiner’s note: “clothes” suggests plurality);
applying the plurality of 3D graphic objects to a position of the 3D avatar corresponding to the position information about each of the plurality of objects to display the 3D avatar (e.g. Choi as above, [0094]: electronic device 201 may combine the retrieved 3D image of the clothes with the avatar and the image of the user and display the composite result on the display 202; the electronic device 201 may analyze an image input to the camera to identify a region in which the 3D image obtained from the database may be overlapped; Wilson (paragraph [0223]) relied upon for 3D avatar); and
storing the plurality of 3D graphic objects as personalization items of the 3D avatar (e.g. Choi, [0106]: a storage button 717 for storing the avatar wearing the virtual clothes 711 may be displayed on the display 701; Examiner’s note: this suggests that the virtual clothes, such as the 3D image of the clothes composited on the avatar would be stored along with the avatar),
but does not explicitly teach the method,
wherein the image comprises a whole body.

However, Change teaches a device, 
wherein the image comprises a whole body (e.g. [0036]: to acquire the facial image of the viewer, an image including the facial image, such as upper-half body image or full body image, can be first acquired, and then a facial contour can be identified by the facial recognition techniques, to acquire the facial image of the viewer).

In addition, the same rationale/motivation of claim 6 is used for claim 14.

Claim(s) 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi and Wilson as applied to claims 1, 9 above, and further in view of Nair (US 2008/0201638 A1).

In regards to claim 8, the combination of Choi and Wilson teaches the device of claim 1, but does not explicitly teach the device, wherein the processor is further configured to:
analyze context information;
determine, as a recommended item, a three-dimensional (3D) graphic object related to the context information among personalization items of the 3D avatar;
display the 3D graphic object determined as the recommended item; and 
apply the 3D graphic object determined as the recommended item to the 3D avatar to display the 3D avatar.

However, Nair teaches a device, wherein the processor is further configured to:
analyze context information (e.g. [0035]: the "context avatar" can be presented as a composite image that can include a virtual person image of the user (or "avatar"); the composite image can also include encoded image data that communicates other information about the user's physical context; for example, the encoded image data can include, but is not limited to, information about the current geographic location of the user, the current weather conditions at the geographic location of the user, the current time at the geographic location of the user, the current activity of the user, geographically relevant news information, or any other information that is relevant to the user or the user's current physical context);
determine, as a recommended item, a three-dimensional (3D) graphic object related to the context information among personalization items of the 3D avatar (e.g. [0043]-[0044]: information about the current weather conditions and the time of day information at the geographic location of the user 101 can be included in the background image 109 of the composite image 108 in the form of an icon image 121; specifically, according to one embodiment, the icon image 121 can include an image 125 representing the current time of day at the geographic location of the user 101 and/or an image 123 representing the current weather conditions at the geographic location of the user 101, as illustrated in Figs.3-6; the context avatar of the user 101 represented by the composite image 108 can be broadcast within any virtual environment; see also [0055]: image data can be photographic image data, scanned images, digital artwork (e.g. cartoons, 3D renderings), news information images, map images, or any other image-based data; Examiner’s note: this suggests that the weather image may be 3D);
display the 3D graphic object determined as the recommended item (e.g. as above, [0043]-[0044]: be included in the background image 109 of the composite image 108); and 
apply the 3D graphic object determined as the recommended item to the 3D avatar to display the 3D avatar (e.g. as above, [0043]-[0044]: the context avatar of the user 101 represented by the composite image 108 can be broadcast within any virtual environment).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings/combination of Choi and Wilson to display context, in the same conventional manner as taught by Nair as both deal with displaying user avatars. The motivation to combine the two would be that it would allow the display of context information pertaining to the user with the user’s avatar.

In regards to method claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in claim 8. Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 8.

Claim(s) 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi and Wilson as applied to claims 1, 9 above, and further in view of Kusumoto et al. (US 2009/0063283 A1).

In regards to claim 17, the combination of Choi and Wilson teaches the device of claim 1, but does not explicitly teach device, wherein the 3D graphic object applied to the 3D avatar is displayed at a location of the 3D avatar that is selected by a user.

However, Kusumoto teaches a devie, where the graphic object applied to the avatar is displayed at a location of the avatar that is selected by a user (e.g. [0059]: user may be provided an ancillary dialog box 301 with "Designer Logo" selections 303, 305, 307 that may be selected with a mouse and dragged onto an appropriate location (309) on the clothing of avatar 310).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings/combination of Choi and Wilson to position objects, in the same conventional manner as taught by Kusumoto as both deal with avatar personalization. The motivation to combine the two would be that it would allow users to apply objects on their avatars at the location of their choosing.

In regards to method claim 20, claim(s) 20 recite(s) limitations that is/are similar in scope to the limitations recited in claim 17. Therefore, claim(s) 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        

/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2616